Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/05/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 01/26/2021 have been considered and approved by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claims 1 and 9, the phrase, “the two more die”, appearing in two places in each claim, appears to lack a word.
Regarding claim 4, the phrase, “configured to couple with a clip and electrically coupled with a substrate through the clip” appears incorrect. Although the examiner cannot offer an amendment that will necessarily reflect applicant’s intentions in claiming the invention, the following amended text does correct the informality, and the examiner makes no other claims with respect to its appropriateness in the claim: “configured to couple with be electrically coupled with a substrate through the clip.”
Regarding claim 8, “the leadframe” recited in the claim has not been properly introduced. As a result of this, it is unclear whether the leadframe is present in the parent claim, where its components are recited, or if the leadframe represents a distinct species of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “wherein each metal layer and the gate package contact are configured to couple with a substrate” is unclear with regard to how it further limits the parent claim. It is also unclear whether each metal layer and the gate package contact are coupled in the final product.
Regarding claim 5, the limitation, “is configured to couple with a clip” is unclear with regard to how it further limits the parent claim. Is Applicant describing a feature of the final 
product or a configuration not found in the final product?
	Regarding claim 15, the limitation, “a leadframe” is unclear with regard to the relationship of the leadframe to the leadframe recited in the alternate in the parent claim 9.
Regarding claim 16, the limitation, “using one of a clip or one or more vias” is unclear with regard to the intended function of the one of a clip or more vias.
Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUKUDA et al. (JP 2005011986 A) shows in Figs. 1A and 3A-3C, a semiconductor package comprising: two or more die (23a, 23b), each of the two more die coupled to a metal layer (19) at a drain of each of the two more die; a first interconnect layer (24C) coupled at a source of each of the two more die; a second interconnect layer (27g) coupled to a gate (12) of each of the two or more die; and an encapsulant (28) that encapsulates the two or more die and at least a portion of the first interconnect layer. However, YOSHIBA et al. fails to further teach and/or suggest, for example (i) the two or more die and each metal layer arranged in two parallel planes; and
(ii) the second interconnect layer coupled to a gate of each of the two or more die and to a gate package contact through one or more vias.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816